of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b04 ------------- genin-134031-07 number info release date uil -------------------- ---------------------------------------------------------------------- --------------------------------------------- ----------------------------------------------------------- --------------------------------------- -------------------------------- dear ----------- this letter responds to your request for information regarding non-u s military north american treaty organization nato service members and their spouses who reside in the united_states on date we provided a general information_letter to your office including information on tax benefits and dependency_exemptions available to nato service members and their families this follow-up letter provides general information on changes to the internal_revenue_code made by subsequent legislation specifically this letter provides information on the new qualifying_child provisions for tax benefits and dependency_exemptions we understand that your office reviews and endorses employment authorization document ead applications for dependents of non-u s nato service members assigned in the united_states for purposes of the ead program a dependent of a non-u s nato service member includes among others a spouse an unmarried child under age and an unmarried child under age enrolled in post-secondary educational_institution provided the dependent lives in the home with the service member the ead program requires that nato dependents pay all applicable local state and federal taxes on any income earned in the united_states as proof nato dependents must submit copies of their most recent tax returns subsequent legislation the working families tax relief act of wftra pub_l_no 118_stat_1169 amended sec_152 of the internal_revenue_code for taxable years beginning after date wftra established a uniform definition of a qualifying_child that applies to the following tax benefits head_of_household filing_status dependency_exemptions child_tax_credit child_and_dependent_care_credit and the earned_income_tax_credit each of these tax benefits starts with the same definition of a qualifying_child but then provides additional criteria the following are the qualifying_child requirements for these tax benefits dependency_exemption in general sec_151 allows an exemption deduction from taxes for each individual who is a dependent of the taxpayer under sec_152 sec_152 provides that a dependent must be either a qualifying_child or a qualifying_relative a qualifying_child means a person that bears a relationship to the taxpayer ie child sibling step-sibling or a descendant of any of these relatives lives in the same principal_place_of_abode as the taxpayer for more than half of the year meets certain age requirements and meets the support_test in order to meet the age requirements the qualifying_child must be under age under age if a full- time student or any age if permanently_and_totally_disabled in order to meet the support_test the qualifying_child must not have provided over half of his or her own support for the year a qualifying_relative means a person that meets the relationship_test meets the gross_income_test meets the support_test and is not a qualifying_child of another taxpayer in order to meet the relationship_test the qualifying_relative must be the taxpayer’s child or descendant of a child sibling step-sibling parent or ancestor of a parent step-parent child of a sibling sibling of a parent in-law or an individual who lives as a member_of_the_household with the taxpayer for the year in order to meet the gross_income_test the qualifying relative’s gross_income must be less than dollar_figure for in order to meet the support_test the taxpayer must provide over half of the qualifying relative’s support for the taxable_year dependent_care_credit sec_21 allows a taxpayer a credit against tax for dependent care expenses for a qualifying_child as defined above however the child must not have attained the age of by the end of the year child_tax_credit sec_24 allows a taxpayer a credit against tax for a qualifying_child as defined above however the child must not have attained the age of by the end of the year earned_income_credit sec_32 allows certain low-income earners a credit against tax for the earned_income_credit a qualifying_child as defined above need not meet the support_test for further information regarding these tax benefits you may refer to the following irs publications publication exemptions standard_deduction and filing information publication child and dependent care expenses publication earned_income_credit and publication child_tax_credit we hope you find this information helpful if you have any other questions or need additional information please contact me or --------------------- of my office at ----- -------- ------- sincerely donna welsh senior technician reviewer branch office of associate chief_counsel income_tax accounting
